PRER14A 1 prer14a.htm ATLAS MINING COMPANY PRELIMINARY REVISED PROXY SOLICITING MATERIALS [Missing Graphic Reference] [Missing Graphic Reference] SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 ATLAS MINING COMPANY (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filling Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee computed on table below per Exchange Act Rules 14a(6)(i)(4) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total Fee Paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Notes: [Missing Graphic Reference] ATLAS MINING COMPANY 110 Greene Street - Suite 1101 New York, NY10012 TO OUR SHAREHOLDERS: We cordially invite you to attend the 2009 Annual Meeting of Shareholders to be held on Wednesday, October 27, 2009 at 11:00 a.m., Eastern Time Zone, at .The meeting will be the first meeting of shareholders since the Company became a public company in 2002.You can attend in person or listen by means of a webcast.If you attend in person, you will have an opportunity to meet our directors and officers.After the formal business of the meeting, there will be a question and answer period. The official Notice of Meeting, Proxy Statement, and the Form of Proxy are enclosed with this letter. The matters listed in the Notice of Meeting are described in the attached Proxy Statement. The Board of Directors welcomes and appreciates the interest of all our shareholders in the Company’s affairs, and encourages shareholders to vote at this Annual Meeting.We hope you will attend the meeting, but whether or not you expect to be physically present, please vote your shares, either by signing, dating and promptly returning the proxy card in the accompanying postage paid envelope, or by voting by telephone or on the Internet using the instructions printed on the proxy card.This will assure that your shares are represented at the meeting.Even though you execute this proxy or vote by telephone or the Internet, you may revoke your proxy at any time before it is exercised by giving written notice of revocation to the Secretary of the Company, by executing and delivering a later dated proxy (either in writing or via telephone or the Internet) or by voting in person at the Annual Meeting.If you attend the meeting you will be able to vote in person if you wish to do so, even if you have previously returned your proxy card, or voted via telephone or the Internet. Your vote is important to us, and we appreciate your prompt attention to this matter. Sincerely, Andre Zeitoun President and Chief Executive Officer [Missing Graphic Reference] ATLAS MINING COMPANY NOTICE OF ANNUAL MEETING OF SHAREHOLDERS OCTOBER 27, 2009 Important Notice regarding the Availability of Proxy Materials for the Stockholder Meeting to be Held on October 27, 2009 The Proxy Statement and Annual Report to Stockholders are available at www.proxyvote.com To the Shareholders of Atlas Mining Company: NOTICE IS HEREBY GIVEN that the 2009 Annual Meeting of Shareholders of Atlas Mining Company (the “Company”), an Idaho corporation, will be held at , on October 27, 2009, at 11:00 a.m., Eastern Time Zone, for the following purposes as described in the attached Proxy Statement: 1. To electfive directors to hold office for terms ending at the 2010 Meeting of Shareholders, or until such shareholder’s respective successors are elected and qualified. 2. To approve an amendment of the Company’s Articles of Incorporation to change the name of the Company to Applied Minerals, Inc. 3. To approve an amendment of the Company’s Articles of Incorporation to increase the authorized number of shares of Company Common Stock from 60,000,000 to 120,000,000. 4. To approve an amendment of the Company’s Articles of Incorporation to authorize preferred stock whose terms can be determined by the Board of Directors. 5. To approve an amendment of the Company’s Articles of Incorporation to provide that the number of directors is to be fixed from time to time by resolution of the Board of Directors pursuant to a resolution. 6. To approve the reincorporation of the Company into the State of Delaware through a merger with a newly-formed, wholly-owned Delaware subsidiary. 7. To transact such other business as may properly come before such meeting or any adjournment thereof. Pursuant to the Bylaws, the Board of Directors has fixed the close of business on August 28, 2009, as the record date for determination of shareholders of the Company entitled to receive notice of and to vote at the Annual Meeting. So far as management of the Company is aware, no business will properly come before the Annual Meeting other than the matters set forth above. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON OCTOBER 27, 2009: The Notice of Annual Meeting of Shareholders, the Proxy Statement andAnnual Report on Form 10-K for the year ended December 31, 2008, which serves as the Annual Report to Shareholder s, and the Quarterly Report of 10-Q for the three months ended June 30, 2009 are available at www.proxyvote.com By Order of the Board of Directors Andre Zeitoun President and Chief Executive Officer New York, New York September 17, 2009 [Missing Graphic Reference] Table of Contents Page PROXY STATEMENT 6 Important Notice Regarding the Availability of Proxy Materials 6 QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING AND VOTING 7 Why did I receive these proxy materials? 7 Will the Annual Meeting be webcast? 7 Who is entitled to vote at the Annual Meeting? 7 What is the difference between holding shares as a shareholder of record and as a beneficial owner? 7 What is “Notice and Access”? 7 What is the Full Set Delivery Option? 8 What is the Notice Only Option? 8 How do I vote? 8 By Mail 8 On the Internet 8-9 By Telephone 9 In person at the Annual Meeting 9 What can I do if I change my mind after I vote my shares? 9 Is there a list of shareholders entitled to vote at the Annual Meeting? 9 What are the voting requirements to elect the Directors and to approve each of the proposals discussed in this Proxy Statement? 10 Election of Directors 10 Change the name of the Company to Applied Minerals, Inc 10 Increase the authorized number of shares of Company Common Stock 11 Authorize flexible preferred stock 11 Number of directors determined by resolution of the Board of Directors 11 Reincorporation from Idaho to Delaware 11 What are the rights and the conditions to implement the reincorporation proposal? 11 What is the relationship between the reincorporation and the proposals to amend the Idaho Articles of Incorporation being voted on? 11 Could other matters be decided at the Annual Meeting? 12 Who will pay for the cost of this proxy solicitation? 12 Who will count the votes? 12 BOARD OF DIRECTOR ISSUES 13 The Nomination Process 13 Meetings and Meeting Attendance 13 Committees 13 Director Independence 14 Audit Committee Financial Expert 14 Audit Committee Report 14 Policy on Board of Directors’ Pre-Approval of Audit and Non-Audit Services of Independent Auditors 14 Director Compensation For The Year Ended December 31, 2008 15 Shareholder Communication to the Board of Directors 15 Code of Ethics 15 SECURITIES OWNERSHIP 16 Authorized Shares 16 Ownership Table 16-17 Beneficial Ownership of Certain Persons if the Company had Sufficient Authorized Shares to Issue Shares Subject to the Options Exercisable Within 60 Days and Convertible Securities Material Advisors LLC IBS Capital LLC and David Taft Morris Weiss [Missing Graphic Reference] Page RELATED PARTY TRANSACTIONS 17 Review, approval or ratification of transactions with related persons 17 Transactions with Related Persons 17 Stock Purchase Transactions 17-18 PIK Note Transactions 18 Agreement with William Jacobson 19 Agreement with Ronald Price 19 Management Agreement with Material Advisors, LLC 19-20 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 20 PROPOSALS REQUIRING YOUR VOTE 21 Proposal 1:Election of Directors 21 Nominees for Directors 21 Information About Nominees 21-23 Overview of Proposals 2 Through 6 24 Proposal 2:Approval of an Amendment to the Idaho Articles to Change the Name of the Company to Applied Minerals, Inc. 24 Exact Language of the Current and Proposed Provision 24 Consequences of Shareholder Vote 24 Reason for the Recommended Change 25 Proposal 3: Approval of an Amendment to the Idaho Articles to Increase the Number of Authorized Shares of the Company Common Stock 25 Exact Language of the Current and Proposed Provision 25 Consequences of Shareholder Vote 25 Reason for the Recommended Change 25-26 Proposal 4:Approval of an Amendment to the Idaho Articles to Authorize Flexible Preferred Stock 26 Exact Language of the Current and Proposed Provision 26-27 Consequences of Shareholder Vote 28 Reason for the Recommended Change 28-29 Proposal 5:Approval of an Amendment to the Idaho Articles to Provide that the Number of Directors is to be Fixed from Time to Time by Resolution of the Board of Directors Pursuant to a Resolution 29 Exact Language of the Current and Proposed Provision 29-30 Consequences of Shareholder Vote 30 Reason for the Recommended Change 30 Proposal 6: Reincorporation in Delaware 30 Consequences of Shareholder Vote 30-31 The Reincorporation Merger 31-32 Vote Required for the Reincorporation Proposal 32 Antitakeover Implications 33-34 No Change in the Board Members, Business, Management, or Employee Benefit Plans 34 Comparison of Shareholder Rights Before and After the Reincorporation Merger 34-44 Dissenters or Appraisal Rights are Available Under Idaho BCA for the Reincorporation 45-46 Accounting Treatment of the Reincorporation Merger 47 Regulatory Approval 47 Certain Federal Income Tax Consequences 47 Executive Officers 47-48 EXECUTIVE COMPENSATION 48 Introduction 48 Executive Compensation 48-50 Outstanding Equity Awards at December 31, 2008 50 INDEPENDENT AUDITOR 51 Changes in Registrant’s Certifying Accountant 51 Fees payable to PMB 51-52 PROPOSALS OF SHAREHOLDERS FOR 2 52 OTHER MATTERS 52 APPENDICES Appendix A: Agreement and Plan of Merger A53-A56 Appendix B: Certificate of Incorporation of Atlas Mining Sub, Inc. ("Delaware Corporation") into which Atlas Mining Company will be merged if Reincorporation Proposal is approved with variations depending on shareholder votes on Proposals 2, 3, 4 and 5 B57-B63 Appendix C: Bylaws of Delaware Corporation C64-C75 Appendix D: Provisions of Idaho Law relating to Appraisal Rights [Missing Graphic Reference] ATLAS MINING COMPANY 110 Greene Street – Suite 1101 New York, NY10012 PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS TO BE HELD OCTOBER 27, 2009 This Proxy Statement is furnished in connection with the solicitation by the Board of Directors of Atlas Mining Company (the "Company," “Atlas,” “we,” “us” or “our”) of proxies to be used at the Annual Meeting of Shareholders to be held on October 27, 2009.This Proxy Statement and accompanying forms of proxy , together with the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2008, which serves as our Annual Report to Shareholders and the Quarterly Report of 10-Q for the three months ended June 30, 2009, are first being sent or given to shareholders on September 17, 2009. Important Notice Regarding the Availability of Proxy Materials This year we are using the “Notice and Access” system recently adopted by the Securities and Exchange Commission relating to the delivery of proxy materials over the Internet.As a result, we mailed you a notice about the Internet availability of the proxy materials instead of paper copies.Shareholders will have the ability to access the proxy materials over the Internet and to request a paper copy of the materials by mail or by e-mail.Instructions on how to access the proxy materials over the Internet or to request a paper copy may be found on the Notice.We believe that the notice and access rules will allow us to use Internet technology that many shareholders prefer, assure more prompt delivery of the proxy materials, lower our cost of printing and delivering the proxy materials, and minimize the environmental impact of printing paper copies. The Proxy Statement and our Annual Report to Shareholders are available at www.proxyvote.com. 6 [Missing Graphic Reference] QUESTIONS AND ANSWERS ABOUT THE ANNUAL MEETING AND VOTING Why did I receive these proxy materials? We are providing these proxy materials in connection with the solicitation by the Board of Directors of Atlas Mining Company, an Idaho corporation, of proxies to be voted at our 2009 Annual Meeting of Shareholders and at any adjournment or postponement. You are invited to attend the Annual Meeting of Shareholders. It takes place on October 27, 2009, beginning at 11:00 a.m., Eastern Time Zone, at , in New York, New York. This Notice of Annual Meeting and Proxy Statement and form of proxy and voting instructions are being sent or delivered to shareholders starting September 17, 2009. Will the Annual Meeting be webcast? Our Annual Meeting also will be webcast on October 27, 2009.You are invited to visit www.proxyvote.com at 11:00 a.m., Eastern Time Zone, on October 27, 2009 to access the webcast of the Meeting. Who is entitled to vote at the Annual Meeting? Holders of Atlas Common Stock at the close of business on August 28, 2009 are entitled to receive notice of the meeting and to vote such shareholder’s shares at the Annual Meeting.As of that date, there were 59,215,628 shares of common stock outstanding and entitled to vote.Each share of common stock is entitled to one vote on each matter properly brought before the Meeting. What is the difference between holding shares as a shareholder of record and as a beneficial owner? If your shares are registered directly in your name with Atlas’s transfer agent, Standard Registrar & Transfer (Draper, UT), you are the “shareholder of record” of those shares.This Notice of Annual Meeting and Proxy Statement and accompanying documents have been provided directly to you by Atlas. If your shares are held in a stock brokerage account or by a bank or other holder of record, you are considered the “beneficial owner” of those shares.This Notice of Meeting and Proxy Statement and the accompanying documents have been forwarded to you by your broker, bank or other holder of record.As the beneficial owner, you have the right to direct your broker, bank or other holder of record how to vote your shares by using the voting instruction card or by following such shareholder’s instructions for voting by telephone or the Internet. What is "Notice and Access"? “Notice and Access” generally refers to rules of the Securities and Exchange Commission governing how companies must provide proxy materials.Under the notice and access model, a company may select either of the following two options for making proxy materials available to stockholders: · the full set delivery option; or · the notice only option. A company may use a single method for all its stockholders, or use full set delivery for some while adopting the notice only option for others. 7 [Missing Graphic Reference] What is the Full Set Delivery Option? Under the full set delivery option, a company delivers all proxy materials to its stockholders.This delivery can be by mail or, if a stockholder has previously agreed, by e-mail.In addition to delivering proxy materials to stockholders, the company must also post all proxy materials on a publicly accessible website and provide information to stockholders about how to access that website.In connection with its 2009 Annual Meeting of Stockholders, the Company has not elected to use the full set delivery option. What is the Notice Only Option? Under the notice only option, a company must post all its proxy materials on a publicly accessible website. However, instead of delivering its proxy materials to stockholders, the company instead delivers a “Notice of Internet Availability of Proxy Materials.”The notice includes, among other matters: · information regarding the date and time of the meeting of stockholders as well as the items to be considered at the meeting; · information regarding the website where the proxy materials are posted; and · various means by which a stockholder can request paper or e-mail copies of the proxy materials. If a stockholder requests paper copies of the proxy materials, these materials must be sent to the stockholder within three business days.Additionally, paper copies must be sent via first class mail. The Company has elected to use the Notice Only Option in connection with its 2009 Annual Meeting of Stockholders. How do I vote? You may vote using any of the following methods: · By Mail: If you are a shareholder of record, b e sure to complete, sign and date the proxy card or voting instruction card and return it to: Atlas Mining Company 110 Greene St – Ste 1101 New York, NY10012 If you are a shareholder of record and you return your signed proxy card but do not indicate your voting preferences, the persons named in the proxy card will vote the shares represented by that proxy as recommended by the Board of Directors. · Via The Internet:
